PD-0511-15
                           PDR   NO,

ALVIN PETER HENRY,JR.,                 §
    Appellant,                         §      IN THE   COURT   OF    CRIMINAL
                                       §
v.                                     §      APPEALS AT AUSTBNHfoxSsVEO IfSJ
                                       §                                          APPFAI.S
THE STATE OF TEXAS,                    §
    Appellee.                          §                                MAY 04 2015

                      MOTION TO FILE A      SINGLE COPY             AbeiAcosfa. Cler^
      NOW COMES Alvin Henry,*Jr., TDCJ #1935874, Appellant in the

above -styled and -numbered cause and files his motion to request

to file a single copy within this Honorable Court, and Shows this

Court GOOD CAUSE to    GRANT this motion as follows:

      1-   The Appellant is currently incarcerated in the TDCJ-CID

Coffield Unit in Anderson County. •-                           CniiDT^'"-£D
                                                               COURTOF CmiNALIN
      2)'""Appellant is currently without Counsel for his aid, and                      c^ls>
                                                                       MAY 042m
the Appellant is indigent.

      3-   The Coffield unit does NOT allow offenders to haVe'^iXSmnijilerk

to a coping machine, and cannot        provide the required copies to

go to the proper parties.

      4*   The Appellant request this court to order the clerk of the

Court to make the required copies to go to the proper parties at

hand, and further request        this Honorable Court to allow the

Appellant to proceed by allowing Appellant to file a single copy.

                                   PRAYER


      Appellant prays that this Court will GRANT this motion and

order the CLERK of the Court to provide the required copies to

go to the needs parties.

                           INMATE DECLARATION

     - I, Alvin Henry, Jr., TDCJ #1935874, being currently incar-



                                   page 1
cerated in the TDCJ-CID Coffield unit in Anderson County, Texas,
declares that the foregoing is true and correct under the penalty
of perjury.   EXECUTED THIS DAY OF APRIL 24, 2015.



                                  Alvin Henry, Jr.^
                                  #1935874-Coffield
                                  2661 FM 2054
                                  Tenn .'Colony, Tx . 75884
                                  Pro-se.


                         PROOF OF MAILING

    I, Alvin Henry, Jr., TDCJ #01935874, declares under the penalty
of perjury that I have placed this motion in the internal mail box
of the Coffield unit in Anderson County, Texas, on April 24, 2015.



                                 Alvin Henry, Jr.        ^^
                                 #01935874-Coffield
                                 2661 FM 2054
                                 Tenn.Colony, Tx. 75884
                                 Pro-Se.




                           page 2 of 2